752 N.W.2d 466 (2008)
Willie WRIGHT, Plaintiff-Appellee,
v.
MICRO ELECTRONICS, INC., Defendant-Appellant,
and
Tony Nunez and Frank Angelucci, Defendants.
Docket No. 136324. COA No. 274668.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the March 18, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and we REMAND this case to the Oakland Circuit Court for reinstatement of the circuit court's summary disposition order. The Court of Appeals erred by reinstating the plaintiffs defamation and false light invasion of privacy claims where the plaintiff consented to the ongoing posting of the allegedly offending material, Smith v. Calvary Christian Church, 462 Mich. 679, 614 N.W.2d 590 (2000), and where the plaintiff admitted that the material was intended as and was taken as a "joke" perpetrated by a co-worker. The Court of Appeals erred by reinstating the plaintiffs negligence and intentional infliction of emotional distress claims, where these are personal injury claims barred by the exclusive remedy provision of the Worker's Disability Compensation Act, MCL 418.131(1), and the plaintiff has presented no evidence that the defendant employer intended to injure the plaintiff or had actual knowledge that an injury was certain to occur and willfully disregarded that knowledge. Travis v. Dreis & Krump Mfg. Co., 453 Mich. 149, 551 N.W.2d 132 (1996).